FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EUGENE BEAUREGARD; SUSAN                         No. 12-35937
BEAUREGARD,
                                                 D.C. No. 3:12-cv-05945-RBL
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

STATE OF WASHINGTON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Eugene and Susan Beauregard appeal pro se from the district court’s

judgment dismissing their action alleging violations of federal environmental laws,

among other things, in connection with a water pipeline running through their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
parcel of land. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Barrett v. Belleque, 544 F.3d 1060, 1061 (9th Cir. 2008) (per curiam). We affirm.

       The district court properly dismissed the Beauregards’ action because the

Beauregards failed to allege sufficient facts to state a plausible claim for relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face” (citation and internal quotation marks omitted)); Omar v.

Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (district court has authority

under Fed. R. Civ. P. 12(b)(6) to dismiss sua sponte for failure to state a claim).

Moreover, to the extent that the Beauregards seek to overturn the state court quiet

title decision, their claims are barred by the Rooker-Feldman doctrine. See Noel v.

Hall, 341 F.3d 1148, 1164 (9th Cir. 2003) (“If a federal plaintiff asserts as a legal

wrong an allegedly erroneous decision by a state court, and seeks relief from a

state court judgment based on that decision, Rooker-Feldman bars subject matter

jurisdiction in federal district court.”).

       We do not consider whether the district court should have granted the

Beauregards’ request for a preliminary injunction because that issue has “merged”

with the Beauregards’ substantive appeal regarding their claims. See SEC v. Mount

Vernon Mem’l Park, 664 F.2d 1358, 1361-62 (9th Cir. 1982).


                                             2                                     12-35937
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      The Beauregards’ motion to reassign their case to a different district court

judge on remand, filed on January 31, 2013, is denied as moot.

      Defendants’ motion for judicial notice, filed on April 29, 2013, is granted.

      Defendants’ motion to strike the Beauregards’ numerous citations of

supplemental authorities under Fed. R. App. P. 28(j), filed on July 1, 2013, is

denied. However, we do not consider any arguments raised for the first time in

these citations of supplemental authorities. See Pawlyk v. Wood, 248 F.3d 815,

821 n.5 (9th Cir. 2001). The Beauregards’ request for reimbursement for opposing

defendants’ motion is denied.

      The Beauregards’ motion to disqualify defendants’ counsel, filed on

October 4, 2013, is denied.

      AFFIRMED.




                                          3                                       12-35937